Citation Nr: 1413932	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-39 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a heart disability to include as secondary to Agent Orange exposure.


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel





INTRODUCTION


The Veteran served on active duty in the United States Air Force from November 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).   

In June 2012, a hearing was held before the undersigned Veterans Law Judge of the Board at the RO.  A transcript of this hearing is of record. 


REMAND

At the June 2012 hearing, the Veteran submitted additional medical evidence pertinent to his claim.  The RO has not had an opportunity to review this evidence and to issue a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for assistance in obtaining any additional treatment records that pertain to his heart disability, which have not yet been obtained.  These records should include, but are not limited to, those from Dr. J. Danziger of the Captain James A. Lovell Federal Health Care Center. 




If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  In readjudication, consider forward the claims files to the VA compensation examiner that performed the November 2011 VA examination to determine the nature, etiology and extent of his currently diagnosed heart disability, specifically, the likelihood that it is related to military service to include Agent Orange exposure.  All indicated tests and studies should be conducted. 

3.  Thereafter, the RO should readjudicate this claim, with consideration of the additional evidence submitted directly to the Board.  If the benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided with a supplemental statement of the case (SSOC), which should include a discussion of the evidence submitted directly to the Board.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


